                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                No. 5:18-CR-00452-FL-1

 United States of America,

 v.
                                                                        Order
 Leonid Isaakovich Teyf,

                        Defendant.


       The court will hold a hearing on Defendant Leonid Isaakovich Tefy’s Motion to Suppress
Evidence and Release Property on Wednesday, April 24, 2019, at 10:00 a.m. in the Fifth Floor
Courtroom of the Terry Sanford Federal Building and Courthouse at 310 New Bern Avenue,
Raleigh, North Carolina.

       No later than Friday, April 19, 2019, counsel for each side shall:

        1.     File a list of witnesses counsel expects to call at the hearing. The witness list shall
specify the subject matter of each witness’s testimony and provide an estimate of the length of
direct examination for each witness.

        2.      Submit two notebooks to the court that contain the exhibits each party intends to
offer at the hearing, except for exhibits used solely for impeachment purposes.

        The Clerk of Court and United States Marshal shall take the necessary steps to ensure that
the defendant is present at the hearing.

Dated: April 10, 2019

                                               ______________________________________
                                               Robert T. Numbers, II
                                               United States Magistrate Judge




          Case 5:18-cr-00452-FL Document 213 Filed 04/10/19 Page 1 of 1
